Citation Nr: 0419369	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-20 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to an effective date prior to November 19, 2001, 
for grant of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from April 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Manchester, New 
Hampshire, Regional Office (RO) that granted service 
connection for tinnitus effective November 19, 2001.  
Appellant contends that the effective date of service 
connection should be 1975.

Appellant's service representative submitted an Appellant's 
Brief to the Board in which an additional issue was raised 
for the first time, to whit, whether appellant is entitled to 
separate ratings for bilateral tinnitus.  Since this issue 
has not been previously identified to or adjudicated by the 
RO, the Board refers the issue to RO for appropriate 
development and adjudication.


FINDINGS OF FACT

1.  Appellant did not submit a claim for service connection 
for tinnitus prior to November 19, 2001.

2.  Appellant's case does not fall under any exception to the 
rule that the effective date of service connection shall be 
the date the claim was received or the date that the 
entitlement arose, whichever is later.


CONCLUSION OF LAW

Appellant is not entitled to an effective date earlier than 
November 19, 2001, for grant of service connection for 
tinnitus.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision that is the subject of this appeal was 
issued after enactment of the VCAA and thus falls within the 
timeline of the VCAA.  However, the VCAA does not apply to 
this case.

In the instant case, appellant never submitted a claim for 
service connection for tinnitus.  Instead, RO unilaterally 
granted service connection for tinnitus, based upon a VA 
medical examination that identified tinnitus and opined that 
the condition was incurred in service.  Appellant now 
contends that he is entitled by law to an earlier effective 
date for service connection.  The issue is strictly a matter 
of legal interpretation, and has nothing to do with evidence 
that could be obtained from appellant or any third party 
identified by the appellant.

In cases where the law, and not the evidence, is dispositive, 
the VCAA is not for application.  Mason v. Principi, 16 Vet. 
App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  Also, no 
further notice or assistance to the veteran is required, 
under VA's duty to assist in developing a claim, if the 
record on appeal demonstrates the futility of any further 
evidentiary development and there is no reasonable 
possibility that further assistance would assist the veteran 
in substantiating his claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d (Fed. Cir. 2002); Delacruz v. 
Principi, 15 Vet. App. 143 (2001).    

Since the issue at hand is legal rather than evidentiary, the 
Board finds that further development under the VCAA is not 
required and would not benefit appellant.  The Board will 
accordingly proceed with appellate review.

II.  Factual Background

Appellant's service medical records are on file.  There is no 
indication that appellant was diagnosed with or treated for 
tinnitus while in service.  Appellant's discharge physical 
includes audiometric test scores, indicating that appellant 
had a hearing evaluation at the time of his discharge, but 
there is no mention that appellant was identified as having 
tinnitus.  Hearing loss was noted.

A rating decision of April 1975 granted service connection 
for high-frequency hearing loss, effective May 18, 1974, the 
date of appellant's discharge.  The hearing loss disability 
was rated as noncompensable.  Service connection for tinnitus 
was not an issue nor was it otherwise mentioned.

Appellant underwent an audiological examination by a civilian 
provider in January 1983.  The audiologist noted that 
appellant complained of intermittent tinnitus.  This is the 
first time chronologically that tinnitus is mentioned in 
appellant's file.

Appellant underwent a VA audiological examination in March 
1983.  There is no mention of tinnitus.

Appellant submitted a claim for increased (compensable) 
rating for hearing loss in November 2001.  Appellant 
underwent a VA medical examination in December 2001 in 
conjunction with his claim for increased (compensable) rating 
for hearing loss.  The examiner noted appellant's reported 
history of noise exposure in the military and appellant's 
current complaint of tinnitus, and stated that in his opinion 
the tinnitus is etiologically related to the in-service noise 
exposure.   

Based upon the opinion of the VA medical examiner in December 
2001, RO issued a rating decision in December 2001 that 
continued the noncompensable rating for hearing loss but 
granted service connection for tinnitus, with a disability 
rating of 10 percent.  The disability for tinnitus was made 
effective as of November 19, 2001, the date that appellant's 
request for increased (compensable) rating for hearing loss 
was received by the RO.  

Appellant's service representative submitted a Notice of 
Disagreement (NOD) on appellant's behalf in January 2002, 
asserting without elaboration that an earlier effective date 
is warranted per 38 C.F.R. § 3.400(q).    

Appellant submitted a VA Form 9 in December 2002 in which he 
asserted another basis for his claim for earlier effective 
date: appellant asserts that he was awarded service 
connection (noncompensable) for deafness in 1975 because VA 
did not have proper evaluation in place, and that VA is now 
calling his hearing loss "tinnitus" with a 10 percent 
disability.  Appellant believes that tinnitus and hearing 
loss are "the same problem" and that the 10 percent rating 
should accordingly be effective 1975, the date in which he 
was granted service connection for hearing loss.

Appellant's service representative submitted an Appellant's 
Brief in July 2004 that advances still another theory of 
entitlement to an earlier effective date.  The Brief urges 
that 38 U.S.C.A. § 5110(b)(2), as implemented by 38 C.F.R. 
§§ 3.400(o)(1) and (2), supports a grant of service 
connection prior to receipt of a claim and thus supports 
appellant's entitlement to an earlier effective date for 
service connection for tinnitus.   

III.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
pertinent implementing regulation provides that for direct 
service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

For increased ratings, the effective date of an evaluation 
and an award for compensation based on an original claim 
"will be the date of receipt of the original claim or the 
date the entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2003) (emphasis added).

As an exception to the above for increased ratings, the 
effective date is the earliest date in which it is factually 
ascertainable that an increase in disability has occurred, if 
the claim is received within one year from such date; 
otherwise, the date of the claim.  38 C.F.R. § 3.400(o)(2) 
(2003) (emphasis added).  Appellant's service representative 
argues that this section supports an effective date prior to 
receipt of the claim.  However, the Board notes that this 
section applies to claims for increased rating of a 
disability that is already service-connected, whereas the 
instant claim is an initial rating of a previously 
nonservice-connected condition.  The Board accordingly finds 
that 38 C.F.R. § 3.400(o)(2) does not support an earlier 
effective date for this disability.

Appellant's service representative has also urged, without 
elaboration, that an earlier effective date is in accordance 
with 38 C.F.R. § 3.400(q).  This section applies to denied 
claims for which new and material evidence is received within 
the appellate period, or prior to the appellate decision.  
Since that is not the situation in this case, the Board finds 
that 38 C.F.R. § 3.400(q) does not support an earlier 
effective date for this disability.

Finally, appellant has argued that tinnitus is the same 
condition as hearing loss, so the effective date for service 
connection for tinnitus should be the same as his effective 
date for service connection for hearing loss, i.e., 1975.  
The Board simply notes that tinnitus is not the same 
disability as hearing loss, so appellant's grant of service 
connection for hearing loss in 1975 cannot be considered to 
be an application for, or grant of, service connection for 
tinnitus.

The Board finds that the instant case does not fit any 
exception to the general rule that the effective date of 
service connection is the date of receipt of the claim, as 
articulated in 38 C.F.R. § 3.400(b)(2) (2003).  In this case, 
appellant never submitted a claim for service connection for 
tinnitus; rather, RO acted unilaterally and granted service 
connection based on the opinion of the VA medical examiner, 
and established the effective date for that rating as the 
date that RO received appellant's claim for increased rating 
for the unrelated hearing loss.  Rather than act unilaterally 
to grant service connection for tinnitus, RO could arguably 
have helped appellant prepare and submit a claim for service 
connection.  However, the question before the Board is simply 
whether an earlier effective date is appropriate for this 
disability, and the Board finds that an earlier date is not 
appropriate.    

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

An effective date of service connection for tinnitus earlier 
than November 17, 2001, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



